DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed December 15, 2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims and remarks regarding the specification (Remarks, Page 1) have overcome the objections previously set forth in the Non-Final Office Action mailed September 15, 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 2005/0070851) in view of Cooper et al. (US 2011/0201883) in further view of Hart et al. (USPN 6162196).
Regarding claim 1, Thompson teaches an access port (trocar assembly 10) for use with a surgical system, the access port comprising: a cannula (cannula 12); an entry guide seal (second housing member 38) coupled to the cannula (Figure 2); an instrument entry guide instrument channel (tube 162), the instrument entry guide being removably received through the entry guide seal (Figure 3; “The trocar obturator 14 is slidable in and removable from within the trocar cannula 12 and is inserted into the trocar housing 16 and the trocar cannula 12 through the proximal seal assembly 30, the duckbill seal assembly 32 and the opening 28 of the trocar housing 16” [0041]), the entry guide seal sealing against the instrument entry guide ([0066]); an instrument seal (endoscope lock assembly 152) aligned with the instrument channel (Figure 3).
Thompson fails to explicitly teach the instrument entry guide comprising first and second instrument channels, a first instrument seal aligned with the first instrument channel; and a second instrument seal aligned with the second instrument channel. Cooper teaches an access port (Figure 2) comprising a cannula (cannula 100) and an instrument entry guide (instrument guide 200) comprising first and second instrument channels (two of openings 202-208 leading to guide channels 222, 226, 228, 224; Figures 6-7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instrument entry guide of Thompson to comprise first and second instrument channels based on the teachings of Cooper to facilitate the introduction of multiple surgical instruments and cameras to a surgical site through a single cannula (Cooper [0009]). 
Modified Thompson in view of Cooper fails to explicitly teach each a first instrument seal aligned with the first instrument channel; and a second instrument seal aligned with the second instrument channel. Hart teaches an access port (multiport trocar 10a; Figure 10) having a cannula (cannula 12a), and an instrument entry guide (housing cavity 30a) comprising first and second instrument channels (access ports 123-127), a first instrument seal (one of valve set of valve assembly 46a) aligned with the first instrument channel (Figure 11 and 12); and a second instrument seal (second of valve set of valve assembly 46a) aligned with the second instrument channel (Figures 11 and 12). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the instrument 

	Regarding claim 5, modified Thompson teaches the access port of claim 1. Modified Thompson fails to explicitly teach a single-piece seal body comprising the first instrument seal and the second instrument seal. Hart teaches an access port (trocar 10a) having a single-piece seal body (valve assembly 46a; Figure 11) comprising the first instrument seal and the second instrument seal (Figure 11). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instrument entry guide to include a single-piece seal body based on the teachings of Hart to simplify the trocar such that manufacturing costs are reduced (Hart [Col 2, line 23]). 

Regarding claim 6, modified Thompson teaches the access port of claim 5. Modified Thompson fails to explicitly teach the instrument entry guide comprises an upper part and a lower part; and wherein the single-piece seal body is captured between the upper and lower parts of the instrument entry guide. Hart teaches an instrument entry guide (housing cavity 30a) comprising an upper part (end cap 121) and a lower part (valve housing 23a); and wherein the single-piece seal body (valve assembly 46a) is captured between the upper and lower parts of the instrument entry guide (Figure 12). Before the effective filing date of the claimed invention, it would have been obvious to further modify the instrument entry guide of Thompson in view of Cooper to include that a single-piece seal body is capture between upper and lower parts of the instrument entry guide based on the teachings of Hart to facilitate the introduction of multiple surgical instruments and cameras to a surgical site through a single cannula (Cooper [0009]).
 different from the first cross section. Hart teaches an instrument entry guide (housing cavity 30a) comprising a first instrument seal (one of valve set of valve assembly 46a) shaped to seal against a first instrument shaft having a first cross section; and wherein the second instrument seal (second of valve set of valve assembly 46a) is shaped to seal against a second instrument shaft having a second cross section different from the first cross section (“The end cap 121 includes access ports 123-127 which provide access for small, medium and large diameter instruments, respectively, into a working channel 41a of the trocar 10a.” [Col 11, line 48]; Figures 11-12).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the instrument entry guide of Thompson in view of Cooper to have first and second instrument seals shaped to seal against instrument shafts having different cross sections based on the teachings of Hart to allow the instrument entry guide accommodate instruments of varying diameters while maintaining insufflation pressure during a surgical procedure (Hart [Col 1, line 36], [Col 6, line 58])

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 2005/0070851) in view of Cooper et al. (US 2011/0201883) in further view of Hart et al. (USPN 6162196) as applied to claim 1 above, and further in view of Hart et al. (USPN 5443452), hereinafter Hart ‘452.
Regarding claim 2, modified Thompson teaches the access port of claim 1. Modified Thompson fails to explicitly teach the entry guide seal comprises a septum type seal. Hart ‘452 teaches an access port (trocar 10) having an entry guide seal (seal mechanism 30, 32) comprising a septum type seal (septum seal 30). Before the effective filing date of the claimed 

Regarding claim 3, modified Thompson teaches the access port of claim 1. Modified Thompson fails to explicitly teach the entry guide seal comprises a cross-slit seal. Hart ‘452 teaches an access port (trocar 10) having an entry guide seal (seal mechanism 30, 32) comprising a cross-slit seal (zero-closure seal 32; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the entry guide seal of Thompson to include a cross-slit seal based on the teachings of Hart ‘452 to prevent the escape of pressurized fluid from the cannula when an instrument is removed from the access port to ensure that in response to fluid pressure, the seal tends to move towards a closed position (Hart ‘452 [Col 3, line 29], [Col 6, line 21]). 

Regarding claim 4, modified Thompson teaches the access port of claim 3. Modified Thompson fails to explicitly teach the cross-slit seal comprises a concave distal end surface. Hart ‘452 teaches an access port (trocar 10) having an entry guide seal (seal mechanism 30, 32) comprising a cross-slit seal (Figure 13) comprising a concave distal end surface (Figure 13; “the distal end 43 of the valve 30 is generally curved. This curve is preferably convex” [Col 7, line 20]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the entry guide seal of Thompson to include a cross-slit seal based on the teachings of Hart ‘452 to prevent the escape of pressurized fluid from the cannula when an instrument is removed from the access port and resist inversion of the seal (Hart ‘452 [Col 3, line 29], [Col 7, line 29]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 2005/0070851) in view of Cooper et al. (US 2011/0201883) in further view of Hart et al. (USPN 6162196) as applied to claim 5 above, and further in view of Morgan et al. (US 2011/0124967). 
Regarding claim 7, modified Thompson teaches the access port of claim 5, wherein the instrument seal of the single-piece seal body comprises a first opening that aligns with the first instrument channel of the instrument entry guide; and wherein the second instrument seal of the single-piece seal body comprises a second opening that aligns with the second instrument channel of the instrument entry guide (Figure 12). Modified Thompson fails to explicitly teach the single-piece seal body comprises a pyramid portion, and the pyramid portion comprises a first face and a second face; wherein the first instrument seal of the single-piece seal body comprises a first opening in the first face of the pyramid portion; and wherein the second instrument seal of the single-piece seal body comprises a second opening in the second face of the pyramid portion. Morgan teaches an access port (Figure 18) having a seal body (outer housing 14) comprising a pyramid portion comprising a first face and a second face (proximal surfaces 124p); wherein the first instrument seal of the single-piece seal body comprises a first opening (sealing port 22a; Figure 1 for example) in the first face of the pyramid portion; and wherein the second instrument seal of the single-piece seal body comprises a second opening (sealing port 22b; Figure 1 for example) in the second face of the pyramid portion. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the single-piece seal body of Thompson in view933 of Hart to comprise a pyramid portion comprising a first and second face based on the teachings of Morgan to facilitate a low profile for the single-piece seal body allowing access to first and second openings without interfering with other aspects of the surgical procedure (Morgan [0069]). 

Claims 8, 9, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 2005/0070851) in view of Cooper et al. (US 2011/0201883) in further view of Hart et al. (USPN 6162196) as applied to claim 1 above, and further in view of Ritchart et al. (USPN 5209737). 
Regarding claim 8, modified Thompson teaches the access port of claim 1. Modified Thompson fails to explicitly teach the first instrument seal comprises an oblong opening at an oblique angle relative to the first instrument channel. Ritchart teaches an access port (Figure 10) comprising a cannula (cannula 22) and an instrument entry guide comprising a first instrument channel (see labeled Figure 10 below) and a first instrument seal (see labeled Figure 10 below; comprised of septum 36a, actuation mechanism 79, flapper valve 98) aligned with the first instrument channel (Figure 10), wherein first instrument seal comprises an oblong opening at an oblique angle relative to the first instrument channel (Figure 10; wherein the opening along the length of the instrument seal is oblong and at an oblique angle to axes 82 and 96). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of modified Thompson to comprise an oblong opening at an oblique angle relative to the first instrument channel based on the teachings of Ritchart to prevent leakage of the insufflation gas both when an instrument is located within the first instrument seal and when an instrument is absent (Ritchart [Col 2, line 60] and [Col 8, line 50]). 

Regarding claim 9, modified Thompson teaches the access port of claim 8. Modified Thompson fails to explicitly teach the oblong opening is shaped such that the first instrument seal seals against a circular cross section instrument shaft that extends through the oblong opening. Ritchart teaches an access port (Figure 10) comprising a cannula (cannula 22) and an instrument entry guide comprising a first instrument seal (see labeled Figure 10 below; comprised of septum 36a, actuation mechanism 79, flapper valve 98) that seals against a 

Regarding claim 12, modified Thompson teaches the access port of claim 1. Modified Thompson fails to explicitly teach a door; wherein the first instrument seal comprises an oblong opening; wherein on the condition that an instrument shaft is inserted through the oblong opening, the first instrument seal seals against the instrument shaft; and wherein on the condition that the instrument shaft is not inserted through the oblong opening, the door seals the oblong opening. Ritchart teaches an access port (Figure 10) comprising a cannula (cannula 22) and an instrument entry guide comprising a first instrument channel (see labeled Figure 10 below) and a first instrument seal (see labeled Figure 10 below; comprised of septum 36a, actuation mechanism 79, flapper valve 98) aligned with the first instrument channel (Figure 10), further comprising a door (door of flapper valve 98; Figures 10-11); wherein first instrument seal comprises an oblong opening (Figure 10; wherein the opening along the length of the instrument seal is oblong); wherein on the condition that an instrument shaft is inserted through the oblong opening, the first instrument seal seals against the instrument shaft (“The portions of the septum which define the orifice 38a need to be sufficiently strong to form the seal with the instrument 26a” [Col 7, line 8]; Figure 11); and wherein on the condition that the instrument shaft is not inserted through the oblong opening, the door seals the oblong opening (“flapper valve 98 [AltContent: arrow][AltContent: textbox (Instrument seal)][Col 2, line 60] and [Col 8, line 50]). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 2005/0070851) in view of Cooper et al. (US 2011/0201883) in further view of Hart et al. (USPN 6162196) further in view of Ritchart et al. (USPN 5209737) as applied to claim 8 above, and further in view of Widenhouse et al. (US 2010/0081995). 
Regarding claim 10, modified Thompson teaches the access port of claim 8. Modified Thompson fails to explicitly teach the oblong opening is shaped such that the first instrument seal seals against an oblong cross section instrument shaft that extends through the oblong opening. Widenhouse teaches an access port (Figure 1A, for example) comprising an instrument entry guide (seal base 270; Figure 11A) comprising an first instrument seal . 

Claims 11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 2005/0070851) in view of Cooper et al. (US 2011/0201883) in further view of Hart et al. (USPN 6162196) as applied to claim 1 above, and further in view of Loomas et al. (USPN 5411483). 
Regarding claim 11, modified Thompson teaches the access port of claim 1. Modified Thompson fails to explicitly teach a door; wherein on the condition that an instrument shaft is inserted through the first instrument seal, the first instrument seal seals against the instrument shaft; and wherein on the condition that the instrument shaft is not inserted through the first instrument seal, the door seals the first instrument seal. Loomas teaches an access port (Figure 1) having an instrument entry guide (Figure 2) having an instrument seal (main seal 18), further comprising a door (door 88); wherein on the condition that an instrument shaft is inserted through the first instrument seal, the first instrument seal seals against the instrument shaft 

Regarding claim 13, modified Thompson teaches the access port of claim 1. Modified Thompson fails to explicitly teach the first instrument seal comprises a lip; wherein the lip comprises a sealing surface that surrounds an opening; and wherein the sealing surface seals against an instrument shaft inserted through the opening. Loomas teaches an access port (Figure 1) having an instrument seal (main seal 18) comprising a lip (main sealing lip 84); wherein the lip comprises a sealing surface that surrounds an opening (Figure 2); and wherein the sealing surface seals against an instrument shaft inserted through the opening (“The main gas-tight seal includes the main sealing lip 84, which seals with the trocar (not shown) or other instrument passed through the main gas-tight seal.” [Col 14, line 3]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the first instrument seal of Thompson to include a lip based on the teachings of Loomas to provide a gas-tight seal when an instrument is inserted through the first instrument seal (Loomas [Col 14, lines 3-11]).

lip (inner sealing lip 86); wherein the lip comprises a sealing surface that surrounds an opening (Figure 2); and wherein the sealing surface seals against a movable door (door 88; “The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the first instrument seal of Thompson to include a first lip and a first movable door based on the teachings of Loomas to provide a gas-tight seal when an instrument has been removed from the first instrument seal (Loomas [Col 14, lines 3-11]).

Regarding claim 15, modified Thompson teaches the access port of claim 14. Modified Thompson fails to explicitly teach the second instrument seal comprises a second lip; wherein the second lip comprises a second sealing surface that surrounds a second opening; and wherein the second sealing surface seals against a second movable door. Loomas teaches an access port (Figure 1) having an instrument seal (main seal 18) comprising a lip (inner sealing lip 86); wherein the lip comprises a sealing surface that surrounds an opening (Figure 2); and wherein the sealing surface seals against a movable door (door 88; “The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the second instrument seal of Thompson to include a second lip 

Regarding claim 16, modified Thompson teaches the access port of claim 1. Modified Thompson fails to explicitly teach wherein the first instrument seal comprises an opening, a door seal around the opening, and a shaft seal around the opening; wherein the door seal seals against a movable door; and wherein the shaft seal seals against an instrument shaft inserted through the opening. Loomas teaches an access port (Figure 1) having an instrument seal (instrument seal 32 and main seal 18; Figure 2) comprising an opening (instrument port 38), a door seal (main seal 18) around the opening (Figure 2), and a shaft seal (instrument seal 32); wherein the door seal seals against a movable door (door 88; “The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]); and wherein the shaft seal seals against an instrument shaft inserted through the opening (“The instrument seal 32 forms the gas-tight seal with an instrument passed through the instrument port 38.” [Col 9, line 26]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of Thompson to include a door seal and a shaft seal based on the teachings of Loomas to provide a gas-tight seal both when an instrument is inserted through the first instrument seal and when an instrument is removed (Loomas [Col 14, lines 3-11]).

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 2005/0070851) in view of Cooper et al. (US 2011/0201883) in further view of Hart et al. (USPN 6162196) as applied to claim 1 above, and further in view of Widenhouse (US 2010/0228198), hereinafter Widenhouse ‘198. 
annular flange (underside of lock assembly housing 160 having latches 164, 166); and wherein the access port further comprises an instrument entry guide attachment (first housing member 36), the instrument entry guide attachment comprising a clip (latches on upper surface 168 of first housing member 36 [0111]) that contacts the annular flange on the instrument entry guide ([0011]), the clip inhibiting translational movement of the instrument entry guide with respect to the instrument entry guide attachment (Figure 3). Modified Thompson fails to explicitly teach the clip simultaneously inhibiting translational movement of the instrument entry guide with respect to the instrument entry guide attachment and allowing rotational movement of the instrument entry guide relative to the instrument entry guide attachment. Widenhouse ‘198 teaches an access port (surgical access device 10) comprising an instrument entry guide (seal base 26) comprising an annular flange (“distal sidewall” of housing 16 [0085]); and the access port further comprises an instrument entry guide attachment (retractor base 38) comprising a clip (slots 86) that contacts the annular flange (“At least one bayonet foot or pin…can extend any length from an inner circumference of the housing 16, e.g., from the distal sidewall, and they can be configured to engage corresponding slots 36 formed in an outer surface of the proximal retractor base 38.” [0085]), the clip simultaneously inhibiting translational movement of the instrument entry guide with respect to the instrument entry guide attachment and allowing rotational movement of the instrument entry guide relative to the instrument entry guide attachment (“With the housing 16 locked to the proximal retractor base 38, the seal base 26 can be rotated in the first direction and in a second opposite direction, e.g., a counter clockwise direction, to rotate the seal base 26 relative to the housing 16 as well as to the retractor 18.” [0086]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instrument entry guide and instrument entry guide attachment of Thompson such that the clip simultaneously inhibiting translational movement of the instrument entry guide with respect to 

Regarding claim 19, modified Thompson teaches the access port of claim 18: wherein the instrument entry guide attachment comprises a lid (first housing member 36), and the lid comprises the clip (Figure 2).

Regarding claim 20, modified Thompson teaches the access port of claim 18, further comprising a cannula attachment (lower surface 54 having arms 58) removably engaged with the cannula ([0059]), the cannula attachment including a locking ring (lower surface 54 forms a ring around the lower portion of first housing member 36; Figure 5) that is sized and shaped to engage the cannula ([0057]).

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 
Regarding the argument that “the combination of Cooper’s entry guide with Thompson’s trocar is improper, because merely plucking the entry guide out of Cooper and employing it in Thompson’s trocar would not have been a matter of mere substitution and would not have been obvious to one of ordinary skill in the art (Remarks, page 10), the examiner respectfully disagrees. The modification of Thompson in view of Cooper was not to substitute the instrument entry guide of Cooper for the instrument guide of Thompson, but rather to modify Thompson’s instrument entry guide (obturator 14 with obturator handle 34) that comprises a single instrument channel (tube 162) to comprise at least first and second instrument channels based  (openings 202-208 leading to guide channels 222, 226, 228, 224; Figures 6-7) for facilitating the introduction of multiple surgical instruments and cameras to a surgical site through a single cannula (Cooper [0009]). Regarding the argument that “the proposed combination of Thompson and Cooper would frustrate the purpose of the Thompson trocar, because such a device would be unable to maintain proper seal between the instrument entry guide and trocar (Remarks, page 10), the examiner respectfully disagrees. Cooper discloses that the instrument entry guide (200) is designed to seal against the inner surface of the cannula (“The instrument guide 200 may include a seal 210, such as an O-ring, that couples the instrument guide to the cannula 100 such that the seal retains a pressurized insufflation fluid within the surgical site. The seal 210 may further provide a retention force so that the instrument guide is not lifted from the cannula by the pressure of the insufflation fluid within the surgical site.” [0040]). Based on this disclosure in Cooper, as well as noting that the proposed modification is to modify the instrument entry guide of Thompson to include multiple instrument channels as opposed to replacing the instrument entry guide of Thompson with that of Cooper, it is maintained that one of ordinary skill in the art to would have found it obvious to modify the instrument entry guide of Thompson to comprise first and second instrument channels based on the teachings of Cooper to facilitate the introduction of multiple surgical instruments and cameras to a surgical site through a single cannula (Cooper [0009]) and that doing so would not frustrate the purpose of the access port of Thompson. 
	Regarding the argument that “Hart does not teach an access port having a cannula and an entry guide with multiple instrument channels” (Remarks, Page 11), the examiner respectfully disagrees. As detailed above Hart discloses an access port (multiport trocar 10a; Figure 10) having a cannula (cannula 12a) and an instrument entry guide (housing cavity 30a) having multiple instrument channels (access ports 123-127, as shown in Figure 10). Each of the 
In response to applicant's argument that the instrument seals disclosed by Hart do not appear to be compatible with placement on the proximal end of the copper entry guide (Remarks, Page 11), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it would have been obvious to one having ordinary skill in the art to further modify the multiple channels of the instrument entry guide of Thompson in view of Cooper (as detailed above) to each be aligned with an instrument seal based on the teachings of Hart to allow the instrument entry guide accommodate instruments of varying diameters while maintaining insufflation pressure during a surgical procedure (Hart [Col 1, line 36], [Col 6, line 58]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783